Table of Contents

Exhibit 10.1

 

AVNET

EXECUTIVE

SEVERANCE PLAN

 

Effective August 10th, 2017

 

 



4839-3257-0694.4

--------------------------------------------------------------------------------

 

Table of Contents

Table of Contents

 

Page

1.

Introduction

1

2.

Plan Eligibility

1

3.

Severance Definitions

1

4.

Eligibility for Severance Benefit

2

5.

Amount of Severance Benefit

4

6.

Section 409A and Cash in Lieu of Benefits

4

7.

Governing Law

6

8.

Miscellaneous Provisions

6

9.

Restrictive Covenants and Release

8

10.

Rehire After Receiving Severance Benefits

8

11.

Claim and Appeal Procedures and Lawsuits

8

APPENDIX A 

A-1

APPENDIX B 

B-1

 

 

 



i

--------------------------------------------------------------------------------

 

Table of Contents

Avnet Executive Severance Plan

1.



Introduction

The purpose of the Avnet Executive Severance Plan (the “Plan”) is to provide for
the payment of severance benefits to designated executives resident in the
United States upon a qualifying termination.  Non-U.S. executive severance (if
any) will be per the terms of the executive’s employment agreement in the
country in which they reside.  References to “Avnet” or the “Company” in this
Plan refer to Avnet, Inc. 

This plan description describes the features of the Plan and also serves as the
official Plan document.  This Plan applies to employees designated as eligible
(as described in the Plan Eligibility Section) on or after August 10th, 2017. 

This Plan takes the place of any oral or written communication on the subject of
severance pay, other than an individual employment agreement, separation
agreement or change of control agreement.  If any oral or written
representations made by any Avnet representative, other than an individual
employment agreement, separation agreement or change of control agreement,
conflict or are inconsistent with this Plan, the Plan will control. 

This Plan is not intended to create a separate contractual right to employment
by Avnet or any affiliate.  Unless you have a written, executed employment
agreement with Avnet, your employment is “at will,” which means that your
employer may terminate your employment at any time, for any reason or for no
reason.

The Avnet Board of Directors has adopted the Plan and delegates the authority to
amend, modify, suspend or terminate the Plan to the Company’s Compensation
Committee.  The Compensation Committee may amend, modify, suspend or
terminate the Plan or the Severance Benefits described in this Plan at any time,
with or without notice, and with or without the consent of any active or former
employee.

If you have questions about the benefits described in this Plan, please contact
the Vice President, Global Compensation & Benefits.

2.



Plan Eligibility

Plan eligibility is limited to “Executives” of Avnet, Inc.

3.



Severance Definitions

“Base Salary Amount” means the Executive’s base salary as determined on a
monthly basis at the time of the termination multiplied by twelve (12).

“Executive” means an employee elected to the office of Chief Executive Officer
or Senior Vice President of Avnet, Inc. by the Company’s Board of Directors (the
“Board”) who is not entitled to severance payments under any other employment,
severance or similar plan or agreement.

“Health Care Severance Benefit” means medical, dental and vision coverage under
the Company’s health care plans as the Executive had elected prior to the
Executive’s termination of employment. 

1

--------------------------------------------------------------------------------

 

Table of Contents

To be eligible for the Health Care Severance Benefit, Executive must timely and
properly elect continuation coverage under the applicable health plans pursuant
to Section 4980B (“COBRA”) of the Internal Revenue Code of 1986, as amended (the
“Code”).  The Health Care Severance Benefit shall be for a period of 2 years for
the Chief Executive Officer and 1 year for a Senior Vice President.  The Heath
Care Severance Benefit period shall run concurrently with the applicable COBRA
continuation period and shall not extend the maximum period under which
Executive may receive continued group health insurance benefits pursuant to
COBRA.    Executive may not elect to receive cash or any other allowance in lieu
of any medical, dental or vision coverage provided by the Plan. 

“Incentive Payment”  means any annual incentive payments for the performance
period in which the Executive’s employment is terminated.  Any Incentive Payment
due shall be paid at the end of the performance period, at the time prescribed
by the Incentive Plan, or if no time is prescribed, within 90 days following the
end of the performance period.  The Incentive Payment will be based on (and
subject to) actual achievement of the applicable performance goals and pro-rated
if Executive’s employment terminates before the end of the performance period.

“Severance Benefit” means the Severance Benefit provided in Section 5 of the
Plan.

4.



Eligibility for Severance Benefit

A.



Eligibility for Severance Benefits.  An Executive is eligible for a Severance
Benefit if any of the following occur:

a.



Executive Termination For Good Reason.  The Executive is eligible to receive a
Severance Benefit in the event that the Executive terminates employment with the
Company as the result of an “Adverse Action” without the Executive’s
consent.  “Adverse Action” means:

(i)



a material diminution of the Executive’s authorities, duties or
responsibilities, including, without limitation, title and reporting
relationship;

(ii)



a material change in the geographic location at which the Executive is primarily
required to perform services for the Company;

(iii)



a material reduction in the Executive’s base compensation; or

(iv)



any other action or inaction that constitutes a material breach by the Company
under its letter agreement setting forth the terms of employment with the
Executive;

provided, however, that the Executive shall notify the Company in writing within
90 days of the initial occurrence of the Adverse Action of his/her desire to
terminate employment on account of such Adverse Action, and the Company shall
have 30 days to remedy the Adverse Action.  If the Company fails to remedy the
Adverse Action within 30 days, the Executive shall terminate employment and
shall receive a Severance Benefit.



2

--------------------------------------------------------------------------------

 

Table of Contents

b.



Company Termination Without Cause.  If the Executive’s employment is terminated
by the Company for a reason other than “Cause,” “Death” or “Disability” (as each
term is defined below), the Company shall provide to Executive written notice of
the termination and shall provide  a Severance Benefit.

A.



Circumstances Resulting in Ineligibility for a Severance Benefit.  The Executive
is not eligible for a Severance Benefit under the Plan if any of the following
occur: 

a.



Executive Voluntary Termination.  An Executive’s voluntary termination shall not
be deemed a qualifying termination under this Plan, and does not qualify for a
Severance Benefit.  The Company shall pay to Executive any accrued and unpaid
base salary due, for service through the date of termination, within the time
prescribed by applicable law and no later than thirty (30) days
thereafter.  Executive also shall receive a pro-rated Incentive Payment for the
performance period in which the Executive’s employment is terminated, unless the
applicable Incentive Plan provides to the contrary.  Any Incentive Payment due
shall be paid at the end of the performance period, at the time prescribed by
the Incentive Plan, or if no time is prescribed, within 90 days following the
end of the performance period.  The Incentive Payment will be based on (and
subject to) actual achievement of the applicable performance goals and pro-rated
if Executive’s employment terminates before the end of the performance period.

b.



Death of Executive.  In the event of the death of Executive, the Executive shall
not qualify for a Severance Benefit.  If the Executive dies while employed, the
Company shall pay to Executive’s legal representative as soon as practicable all
accrued and unpaid base salary due, for service through the date of death and a
pro-rated portion of the Incentive Payment for the performance period in which
Executive’s death occurs.  Such amounts shall be paid within thirty (30) days
after Executive’s death, on a date determined by the Company; provided, however,
that any pro-rated Incentive Payment shall be paid at the end of the performance
period, at the time prescribed by the applicable incentive plan, based on (and
subject to) actual achievement of the applicable performance goals. 

c.



Disability of Executive.  If the Executive becomes Disabled (as defined below)
and the Executive’s employment terminates, the Executive shall not qualify for a
Severance Benefit.  In the alternative to a Severance Benefit, Executive shall
be entitled to any disability benefits payable under Company-sponsored
disability benefit plans made available to Company employees generally, subject
to the terms of those plans.  Executive shall be entitled to a pro-rated
Incentive Payment for the performance period in which his/her employment
terminates; such Incentive Payment shall be paid at the end of the performance
period, at the time prescribed by the relevant incentive plan, based on (and
subject to) actual achievement of the applicable performance goals.  
 “Disabled” and “Disability” shall mean that Executive has been totally disabled
by injury or illness, mental or physical, as a result of which Executive is
prevented from

3

--------------------------------------------------------------------------------

 

Table of Contents

further performance of his or her duties, and that such disability is likely to
be permanent and continuous during the remainder of Executive’s life.  In the
event of a dispute over whether Executive has become Disabled, such dispute
shall be resolved through arbitration under American Arbitration Association
rules, in Phoenix, Arizona.

d.



Company Termination With Cause.  If the Executive’s employment is terminated by
the Company for “Cause,” the Executive shall not qualify for a Severance
Benefit.  The Company shall pay to Executive any salary due, for service through
the date of termination, within the time prescribed by applicable law and no
later than thirty (30) days thereafter, and Executive shall forfeit any right to
receive Incentive Payment or a bonus.  For purposes of this Plan, “Cause” means,
but is not limited to, Executive’s gross misconduct, habitual neglect or wanton
disregard of his or her duties, or conviction of any criminal act as determined
by the Company’s Chief Executive Officer or, in the case of the Chief Executive
Officer, the Company’s Board of Directors.

e.



Retirement.  Executive’s termination of employment under this Plan by reason of
retirement shall be treated as a voluntary termination by Executive pursuant to,
and subject to the requirements of, Section 4(B)(a) above.

5.



Amount of Severance Benefit

The Severance Benefit is the amount described in the chart below based on the
Executive’s position with the Company at the time of the Executive’s termination
of employment.  The Base Salary Amount shall be paid in a lump sum within sixty
(60) days following the Executive’s termination of employment.  The Severance
Benefit is contingent on the Executive executing and not revoking the Release
called by for Section 9.

 

 

Position

Severance Benefit

Chief Executive Officer

2.0 times Base Salary Amount, plus the Health Care Severance Benefit, plus the
Incentive Payment.

Senior Vice President

1.0 times Base Salary Amount, plus the Health Care Severance Benefit, plus the
Incentive Payment.

 

6.



Section 409A and Cash in Lieu of Benefits

A.



Intent to Comply With Section 409A.    This Plan shall be administered in
accordance with Section 409A of the Code, or an exception thereto, and each
provision of the Plan shall be interpreted, to the extent possible, to comply
with Section 409A of the Code or an exception thereto. 

B.



Separation From Service.  Except as otherwise expressly provided, references in
this Plan to Executive’s termination of employment, termination date, and
similar terms

4

--------------------------------------------------------------------------------

 

Table of Contents

related to Executive’s termination of employment or separation from service
shall refer to the date of Executive’s “separation from service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code, as determined by the Company. 

C.



Six-Month Delay Rule.  If, as of Executive’s termination date, Executive is a
“specified employee” (as determined by the Company in accordance with its
guidelines established pursuant to Treas. Reg. § 1.409A-1(i)), any amount
payable to Executive upon or by reason of his/her termination of employment
(including expense reimbursements and in-kind benefits that are includible in
income) shall be subject to the six (6) month delay required by Section
409A(a)(2)(B)(i) of the Code; provided, however, that such six (6) month delay
shall not be required with respect to any payment that the Company determines is
not subject to Section 409A by reason of the “short-term deferral” rule
described in Treas. Reg. § 1.409A-1(b)(4), the “two-year, two-time” rule
described in Treas. Reg. § 1.409A-1(b)(9)(iii), or any other exemption.  If
payment of any amount is delayed by reason of this six (6) month delay, such
amount shall be paid with interest on the Company’s first pay date for the
seventh (7th) month that starts after Executive’s termination date (or, if
earlier, within 90 days after Executive’s death).  Except as otherwise provided
in a governing document for an applicable benefit plan, program, or other
arrangement, interest shall be calculated using the prime rate of interest in
effect at Bank of America, N.A. (or another bank designated by the Company that
is one of its principal banks) on Executive’s termination date.

D.



Installments Treated as Separate Payments.  For purposes of Section 409A of the
Code, except as otherwise expressly provided, each installment of payments and
benefits due under this Plan shall be treated as a separate payment.

E.



Payment Date.  To the extent that any payment under this Plan may be made during
a payment window, the date of payment shall be determined by the Company, in its
sole discretion, and not by Executive or any other individual entitled to
receive the payment.  If the Release consideration period plus any applicable
revocation period spans two calendar years, any Severance Benefits that are
subject to Section 409A shall be paid in the second calendar year.  No Executive
has any right to make any election regarding the time or form of any payment due
under this Plan.

F.



Expense Reimbursements and In-Kind Benefits.  To the extent that any expense
reimbursement or in-kind benefit is subject to Section 409A (e.g., the expense
reimbursement is includible in income and is not required to be paid by the end
of the “applicable 2½-month period” described in Treas. Reg.
§ 1.409A-1(b)(4)(i)(A)), such reimbursement or benefit shall be subject to the
conditions set forth in Treas. Reg. § 1.409A-3(i)(1)(iv).  Accordingly:

a.



The amount of such expenses eligible for reimbursement, or in-kind benefits
provided, during a taxable year of Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year;



5

--------------------------------------------------------------------------------

 

Table of Contents

b.



The reimbursement of each such expense shall be paid no later than the last day
of Executive’s taxable year next following the taxable year in which the expense
was incurred; and

c.



The right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

G.



Limited Indemnity for Company Error.  If (and only if) Executive becomes subject
to adverse tax consequences under Section 409A of the Code as a result of
(a) the Company’s failure to administer this Plan in accordance with its terms;
(b) the Company’s failure to administer any “nonqualified deferred compensation
plan” (within the meaning of Section 409A of the Code) other than this Plan in
accordance with its terms or the requirements of Section 409A; or (c) the
Company’s failure to satisfy the Section 409A document requirements for any
nonqualified deferred compensation plan other than this Plan, the Company shall
pay to Executive an amount such that after all required income and employment
tax withholding, the net amount paid to Executive is equal to the tax imposed
under Section 409A of the Code as a result of the applicable error.  Such amount
shall be calculated by a certified public accounting firm selected and paid by
the Company (the “Accounting Firm”), and shall be paid no later than the last
day of Executive’s taxable year next following the taxable year in which
Executive remits the applicable taxes to the U.S. Treasury.  Any determination
by the Accounting Firm shall be binding upon the Company and Executive.

7.



Governing Law

This Plan shall be construed, interpreted and governed by the law of the State
of Arizona, without giving effect to Arizona principles regarding conflict of
laws.  Reference to any provision of the Code or other law shall include all
regulations and other guidance of general applicability issued thereunder, and
shall be deemed to include any successor provision.

8.



Miscellaneous Provisions

A.



Tax Withholding.  All amounts payable under this Plan are subject to withholding
for all federal, state, and local taxes, and all other amounts relating to tax
or other payroll deductions, as the Company may reasonably determine should be
withheld.  Regardless of the amount withheld, Executive shall be solely
responsible for paying all required taxes (other than the Company’s share of
employment taxes) on all payments and other compensation (including imputed
compensation) and benefits provided under this Plan.

B.



Succession.  This Plan shall extend to and be binding upon Executive, the
Executive’s legal representatives, heirs, and distributees, and upon the
Company, its successors and assigns.

C.



Waiver of Breach.  The waiver of breach of any term or condition of this Plan
shall not be deemed to constitute a waiver of any other term or condition of
this Plan.



6

--------------------------------------------------------------------------------

 

Table of Contents

D.



Severability.  If any provision of this Plan is held to be invalid, illegal, or
unenforceable, such provision shall be reformed to resolve the applicable issue
while still achieving the intent of the provision to the maximum extent
possible, and no other provision of the Plan shall be affected or impaired in
any way.  With respect to any restrictive covenant, it is understood and agreed
that if a court of competent jurisdiction or a duly constituted arbitration
panel refuses to enforce any part of such restrictive covenant because it is
unreasonable (whether as to geographic scope, duration, activity, subject, or
otherwise), the unenforceable provision shall not be void but rather shall be
deemed reduced or limited to the minimum extent necessary to permit enforcement
of the covenant.  For this purpose, the geographic scope, duration, activity,
and subject are divisible.

E.



Forfeiture of Certain Parachute Payments.

a.



Notwithstanding any other provision of this Plan, if paragraph b, below,
applies, Executive shall forfeit amounts payable to Executive under this Plan to
the extent that the Accounting Firm determines is necessary to ensure that
Executive is not reasonably likely to receive a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code.  The Accounting Firm’s determination
shall be conclusive and binding upon the Company and Executive.

b.



This paragraph b shall apply if (and only if) (i) any payment to be made under
this Plan is reasonably likely to result in Executive receiving a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), and  (ii) Executive’s
forfeiture of payments due under this Plan would result in the aggregate
after-tax amount that Executive would receive being greater than the aggregate
after-tax amount that Executive would receive if there were no such forfeiture. 

c.



Neither the Company nor Executive shall have any discretion to determine which
payments are forfeited.  The forfeiture shall apply in reverse chronological
order—e.g., the last payment in any series of payments shall be forfeited before
any part of an earlier payment is forfeited.

F.



Recoupment Policy.  Any payment made to Executive pursuant to this Plan shall be
subject to the terms and conditions of the Company’s recoupment or clawback
policy, as in effect and amended from time to time, including disgorgement or
repayment to the extent required by such policy.

G.



Headings.  The headings of the sections and subsections are inserted for
convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.

H.



No Duplication of Benefits.  The right to receive any benefits under this Plan
by any Executive is specifically conditioned upon such Executive either waiving
or being ineligible for any and all severance benefits under any other
employment, change in control, severance, retention or other plan or agreement
otherwise available to the Executive.   The Company does not intend to provide
any Executive with benefits

7

--------------------------------------------------------------------------------

 

Table of Contents

under both this Plan and benefits under any other employment, severance,
retention, change in control or other plan or agreement sponsored by the Company
or any affiliate.  The Company may override this provision by expressly stating
in the other employment, change in control, severance, retention or other plan
or agreement that some or all of the benefits provided by the other employment,
change in control, severance retention or other plan or agreement are intended
to supplement the benefits provided by this Plan.

9.



Restrictive Covenants and Release

Your right to a Severance Benefit under the Plan is conditioned on your
executing a Release that is acceptable to Avnet by the deadline that Avnet
establishes, and not revoking the Release. A sample Release appears at the end
of this document, beginning on page A-1.  Avnet may require you to sign a
Release that is different from the sample.

Your Severance Benefit also is conditioned on you agreeing to certain
restrictive covenants that are acceptable to Avnet by the deadline that Avnet
establishes.  A sample of the restrictive covenants appear at the end of this
Plan, beginning on page B-1.  Avnet may require you to sign this document that
is different from the sample. 

If you do not sign a Release that is satisfactory to Avnet by the deadline that
Avnet establishes, or if you revoke the Release or breach an obligation under
the Release or restrictive covenant, your right to a Severance Benefit will be
forfeited.  If your Severance Benefit is forfeited after you have received a
severance payment, you will be required to repay the amount to Avnet.

10.



Rehire After Receiving Severance Benefits

If you receive a Severance Benefit under the Plan and are rehired before the end
of your Severance Period, you must return a prorated portion of your Severance
Benefit.  For the Chief Executive Officer, the Severance Period is two
years.  For all other Executives, the Severance Period is one year.

11.



Claim and Appeal Procedures and Lawsuits

A.



Filing a Claim.  If you disagree with the amount of your Severance Benefit
or how your Severance Benefit was calculated, or you otherwise believe you
are entitled to additional benefits under the Plan, you may file a claim in
accordance with the procedures below.  Before filing a lawsuit, you
must file a claim and appeal by the deadlines set forth in these procedures.

You may authorize someone else to represent you in pursuing your claim and/or
appeal; references to “you” and “your” in this section should be read to include
any person authorized to represent you.  The Compensation Committee may request
reasonable proof of your representative’s authority to act on your behalf.

Your claim must be in writing, identify the specific benefit that you seek, and
be filed with the Compensation Committee at the following address:

Compensation Committee



8

--------------------------------------------------------------------------------

 

Table of Contents

Avnet Executive Severance Plan

2211 S. 47th Street

Phoenix, Arizona  85034

In general, the Compensation Committee will notify you of its decision within 90
days after your claim is received.  If necessary, however, the Compensation
Committee may extend the initial 90-day period for up to an additional
90 days.  If the Compensation Committee needs an extension, you will
be notified in writing before the end of the initial
90-day period.  Any notice of an extension will explain the reason(s)
for the extension and the date by which the Compensation Committee expects to
notify you of its decision.

The period for deciding any claim begins when the Compensation Committee
receives your claim, even if all of the information needed to resolve the claim
is not submitted with that first filing.    However, if the Compensation
Committee needs more information to decide your claim, you and the Compensation
Committee may agree to extend the time period for making a decision, so that you
can provide the additional information.

The Compensation Committee will notify you of its decision in writing or
by electronic means. Unless your claim is completely granted, the notice will
explain the specific reason(s) that your claim (or part of the claim)
was denied and include:

·



References to the Plan provisions on which the decision is based;

·



A  description of any additional material or information that you should provide
to complete the claim and the reasons this additional material or information
is needed;

·



An explanation of the Plan’s claim review procedures, including the relevant
time limits; and

·



A  statement that you have a right to bring a lawsuit under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
the claim is denied after it is reviewed on appeal (subject to the restrictions
described under “Time Limit for Filing  a Lawsuit,” below).

If the Compensation Committee does not resolve your claim within the time
periods described above (including any extensions), you may contact
the Compensation Committee to check on the status of your claim, file an appeal
in accordance with the procedures that apply if your claim is denied,
or bring a lawsuit under ERISA.

B.



Appealing a Denied Claim.  If you wish to appeal a denial
of your claim, you must file your request in writing within 60 days after the
earlier of (a) the date you receive written notice denying all or part
of your claim, or (b) the expiration of the period within which the Compensation
Committee is required to render its decision.  You should file your appeal with
the Compensation Committee at the address above.



9

--------------------------------------------------------------------------------

 

Table of Contents

You have the right to review relevant documents regarding the claim and the
denial of the claim, and you may submit additional documents or
written arguments in support of the appeal.

In general, the Compensation Committee will notify you of its decision
on your appeal within 60 days after the request for review is received.
 If necessary, however, the Compensation Committee may extend the initial
60-day period for up to an additional 60 days.  If the Compensation Committee
needs an extension, the Compensation Committee will notify you in
writing before the end of the initial 60-day period.    Any notice of
an extension will explain the reason(s) for the extension and the date by which
the Compensation Committee expects to notify you of the decision.

The period for deciding an appeal begins when the Compensation Committee
receives your claim, even if all of the information needed to review the appeal
is not included in that initial filing.    However, if the Compensation
Committee cannot decide your appeal because you have not submitted
necessary information, the period for the Compensation Committee to decide the
appeal will be automatically extended by the amount of time between when the
Compensation Committee notifies you that more information is needed and the
date when you provide the information (or, if you fail to respond, the date on
which the information was due).

The Compensation Committee will notify you of its decision in writing or
by electronic means.    Unless your appeal is completely granted, the notice
will explain the specific reason(s) that the claim (or part
of the claim) was denied and include:

·



References to the Plan provisions on which the decision is based;

·



A  statement of your right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and
other information relevant to your claim for benefits; and

·



A  statement that you have a right to bring a lawsuit under ERISA (subject to
the restrictions described under “Time Limit for Filing a Lawsuit, below”).  You
may not bring a lawsuit unless your appeal has been denied or your claim
or appeal is not resolved in a timely fashion.

Except as otherwise required by law, the decision of the Compensation Committee
on review of the claim denial is binding on all parties.

C.



Time Limit for Filing a Lawsuit.    Any lawsuit or other action related to
the Plan—such as an action to recover additional benefits or to enforce or
clarify your rights under the Plan or applicable law—must be filed in a
court with jurisdiction by the earlier of (a) 180 days after the Compensation
Committee makes its final decision on appeal or (b) two years after
the following date:

·



If you seek to recover benefits from the Plan or to clarify your right to
benefits under the Plan, the two-year period starts on the earliest of (a) the
date when the 

10

--------------------------------------------------------------------------------

 

Table of Contents

first benefit payment was actually made, (b) the date the first benefit
payment was allegedly due, or (c) the date when Avnet, the Compensation
Committee, or the Plan first repudiated its alleged obligation to provide the
benefit.  For purposes of this rule, “repudiation” means a
communication (which could be oral or in writing) indicating that you are not
entitled to the particular benefit.  A  repudiation can be made in the form of a
direct communication to you (such as  a response to a claim or other inquiry, or
a separation agreement) or a more general communication about the benefits
payable under the Plan—for example,  a summary of material modifications.

·



In any other case, the two-year period starts on the earliest date as
of which you knew or should have known of the
material facts on which your lawsuit or other action is based (without regard to
whether you understood the legal theory on which your claim is based).  If this
provision applies, you may not file a lawsuit or other action more than
six years after (a) the last action on which the action is based, or (b) in
the case of an omission, the latest date when the omission could have been
cured—even if this six-year period ends before you knew or should have known
the facts on which the action is based.

If the two-year period ends while your claim or appeal is still pending with
the Compensation Committee, the time limit will be extended until 180 days after
the Compensation Committee makes its final decision on appeal.

Dated this 10th day of August, 2017.

 

 

 

 

AVNET, INC.

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

 

 



11

--------------------------------------------------------------------------------

 

Table of Contents

APPENDIX A

Sample Release

(See attached)





A-1

--------------------------------------------------------------------------------

 

Table of Contents

AVNET EXECUTIVE SEVERANCE PLAN

GENERAL RELEASE

RELEASE AND WAIVER

In consideration for the benefits that I will receive under the Avnet Executive
Severance Plan (effective August 10th, 2017) (the “Plan”), I and any person
acting by, through, under or on behalf of me, release, waive, and forever
discharge Avnet, Inc., its subsidiaries and affiliates and all of their
respective agents, employees, officers, directors, shareholders, successors, and
assigns (the “Company”) from any and all actions, demands, obligations,
agreements, or proceedings of any kind, individually or as part of a group
action, whether known or unknown, arising out of, or connected with, claims of
unlawful discrimination, harassment, or failure to accommodate; the terms and
conditions of my employment; my compensation and benefits; and/or my termination
of my employment from the Company, including, but not limited to all matters in
law, in equity, in contract, or in tort, or pursuant to statute, including
damages, attorney’s fees, costs and expenses and, without limiting the
generality of the foregoing, to all claims arising under the Age Discrimination
in Employment Act (ADEA), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the National Labor
Relations Act (NLRA), the Family and Medical Leave Act (FMLA) or any other
federal, state, or local law, statute, or ordinance affecting my employment with
or separation from the Company. 

VOLUNTARY AGREEMENT; ADVICE OF COUNSEL; 21-DAY PERIOD

I acknowledge that:

(a)I have read this document, and I understand its legal and binding effect.  I
am acting voluntarily and of my own free will in executing this release.

(b)The consideration for this release is in addition to anything of value to
which I already am entitled.

(c)I have had the opportunity to seek, and I am advised in writing to seek,
legal counsel prior to signing this release.

(d)I have been given at least 21 days from the date I received this General
Release and any attached information to consider the terms of this release
before signing it.  I knowingly and voluntarily waive the remainder of the
21-day consideration period, if any, following the date I signed this release
below.  I have not been asked by the Company to shorten my time-period for
consideration of whether to sign this release.  The Company has not threatened
to withdraw or alter the benefits due me prior to the expiration of the 21-day
period nor has the Company provided different terms to me because I have decided
to sign this release prior to the expiration of the 21-day consideration
period.  I understand that having waived some portion of the 21-day
consideration period, the Company may expedite the processing of benefits
provided to me in exchange for signing this release. 

(e)I agree with the Company that changes, whether material or immaterial, do not
restart the running of the 21-day consideration period.

(f)I  (i) will have received all compensation due to me as a result of services
performed for the Company upon the receipt of the Severance Benefit (as such
term is defined in the Plan); (ii) have reported to the Company any and all
work-related injuries incurred by me during my employment by the Company; (iii)
have been properly provided any leave of absence because of my or a family
member’s health condition or military deployment, and have not been subjected to
any improper treatment, conduct or actions due to a request for or taking such
leave; (iv) have provided the Company with written notice of any and all
concerns regarding suspected ethical and compliance issues or violations on the
part of the Company or any released person or entity; and (v) have not filed any
complaints, claims, or actions against the Company or any released person or
entity.

REVOCATION

I understand that if I sign this release, I can change my mind and revoke it
within seven days after signing it by returning it with written revocation
notice to Darrel Jackson, Associate General Counsel, Avnet, Inc., 2211 S. 47th
Street, Phoenix, Arizona, 85034.  I understand that the release and waiver set
forth in the first paragraph above will not be effective until after this
seven-day period has expired, and I will receive no benefits until after the
release is effective.  If the revocation day expires on a weekend or holiday, I
understand I have until the end of the next business day to revoke.

BINDING AGREEMENT AND PROMISE NOT TO SUE

I understand that following the seven-day revocation period, this release will
be final and binding. I promise that I will not pursue any claim that I have
settled by this release. If I break this promise, I agree to pay all of the
Company’s costs and expenses (including reasonable attorneys’ fees) related to
the defense of any claims except this promise not to sue does not apply to
claims that I may have under the Older

2

--------------------------------------------------------------------------------

 

Table of Contents

Worker Benefit Protection Act (OWBPA) and the ADEA.  Although I am releasing
claims that I may have under the OWBPA and the ADEA, I understand that I may
challenge the knowing and voluntary nature of this release under the OWBPA and
the ADEA before a court, the Equal Employment Opportunity Commission (EEOC), or
any other federal, state or local agency charged with the enforcement of any
employment laws. I understand, however, that if I pursue a claim against the
Company under the OWBPA and/or the ADEA, a court has the discretion to determine
whether the Company is entitled to restitution, recoupment, or set off
(hereinafter “reduction”) against a monetary award obtained by me in the court
proceeding.  A reduction never can exceed the amount I recover, or the
consideration I received for signing this release, whichever is less.  I also
recognize that the Company may be entitled to recover costs and attorneys fees
incurred by the Company as specifically authorized under applicable law.    

COMPANY PROPERTY; CONFIDENTIALITY; GENERAL PROVISIONS

I agree to return all confidential information, computer hardware or software,
files, papers, memoranda, correspondence, customer lists, financial data, credit
cards, keys, tape recordings, pictures, and security access cards, and any other
items of any nature which were or are the property of the Company.  I further
agree not to retain any copies of any such property in my possession or under my
control.  I also agree to retain in confidence any confidential information
known to me concerning the Company until such information is publicly
available.  I  further agree to maintain the confidentiality of this release and
will not disclose in any fashion this release, the reasons for my departure from
the Company, events that occurred during my employment, the amount of the
benefits I receive, and/or the substance or content of discussions involved in
this release to any person other than my attorneys, accountants, and tax
advisors as required by appropriate taxing authorities, or otherwise as required
by law. 

The validity of this release shall be construed under the law of the state in
which I last worked for the Company.  The Plan and this release constitute the
complete and total agreement between the Company and me with respect to issues
addressed in this release, except this release shall not in any way affect,
modify, or nullify any prior agreement I have entered into with the Company
regarding confidentiality, trade secrets, inventions, or unfair competition.  I
represent that I am not relying on any other agreements or oral representations
not fully expressed in this document. I agree that this release shall not be
modified, altered, or discharged except by written instrument signed by an
authorized Company representative and me.  The headings in this document are for
reference only, and shall not in any way affect the meaning or interpretation of
this release. I further agree that this document may be used as evidence in a
subsequent proceeding in which the Company or I allege a breach of this release
or as a complete defense to any lawsuit. Other than this exception, I agree that
this release will not be introduced as evidence in any administrative proceeding
or in any lawsuit. I agree that should any part of this release be found to be
void or unenforceable by a court of competent jurisdiction, that determination
will not affect the remainder of this release. 

EXCEPTIONS AND NO INTERFERENCE WITH RIGHTS

This release does not apply to (i) any claims that may arise after I sign this
release, (ii) vested rights under the Company’s ERISA-covered employee benefit
plans, and (iii) any claims that may not be released by private
agreement.  Moreover, nothing in this release (including my release of claims,
promise not to sue, confidentiality obligation, and return of property
obligation) prevents me from filing a charge or complaint with, or from
participating in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission,  the National Labor Relations Board, the US
Securities and Exchange Commission, or any other federal, state or local agency
that enforces laws applicable to the Company.  Further,  this release does not
prevent me from exercising my rights under Section 7 of the NLRA to engage in
joint activity with other employees.  However, by signing this release, I am
waiving my right to individual relief, including relief sought on my behalf by
any third party, except where such a waiver is prohibited.

I have read and understand the General Release set forth above.  I accept the
consideration stated above and agree to be bound by the terms of this General
Release.

Dated:

 

Signature:

 

Name Printed:_________________________

 

 

 

Employee

 

 

 

Employee ID:__________________________

 

 

 



3

--------------------------------------------------------------------------------

 

Table of Contents

APPENDIX B

Sample Restrictive Covenants

The Executive acknowledges and recognizes (i) his possession of Confidential
Information (as defined in Section (b), below), (ii) the highly competitive
nature of the business of the Company and its affiliates and subsidiaries, which
is worldwide in scope, and (iii) that reasonable restrictions on the Executive’s
future business endeavors and the Executive’s ability to disclose Confidential
Information are necessary to protect valuable client and customer relationships
of the Company.  Accordingly, in consideration for the benefits received under
the Executive Severance Plan (effective August 10th, 2017) (the “Plan”), the
Executive agrees to the restrictions set forth herein.  Any terms used but not
defined herein shall have the meanings ascribed to them in the Plan.

a. Non-Competition.  The Executive agrees that for the duration of the Severance
Period, he shall not, either individually or as an officer, director,
stockholder, member, partner, agent, employee, consultant, principal, or
committee-member of another business firm or sole proprietorship, (i) engage in,
or be connected in any manner with, any business operating anywhere in the world
that is in direct or indirect competition with any active business of the
Company or any of its affiliates or subsidiaries, or any planned business of the
Company or any of its affiliates or subsidiaries of which the Executive is aware
(each a “Competitive Business”); (ii) be employed by an entity or person that
controls a Competitive Business; or (iii) directly or indirectly solicit any
customer or client of the Company or any of its affiliates or subsidiaries;
provided, however, that the restrictions set forth in this Section (a) shall not
prohibit the Executive from being a passive shareholder of a public company if
the Executive owns less than one percent (1%) of such company.

b. Confidential Information.  The Executive agrees that he shall not, at any
time, disclose to another, or use for any purpose, any Confidential
Information.  For purposes of this agreement, Confidential Information includes
all trade secrets and confidential information of the Company and its affiliates
and subsidiaries including, but not limited to, the Company’s unique business
methods, processes, operating techniques and “know-how” (all of which have been
developed by the Company or its affiliates and subsidiaries through substantial
effort and investment), profit and loss results, market and supplier strategies,
customer identity and needs, information pertaining to employee effectiveness
and compensation, inventory strategy, product costs, gross margins, and other
information relating to the affairs of the Company and its affiliates and
subsidiaries that the Executive shall have acquired during his employment with
the Company.

c. Non-Solicitation of Employees.  The Executive agrees that he shall not, for
three (3) years from the date hereof, directly or indirectly solicit or induce
any of the employees of the Company or any of its affiliates or subsidiaries to
terminate employment with their employer.

 

B-1

--------------------------------------------------------------------------------